Peterson, Justice
(concurring specially).
The strict rule stated in the opinion of Mr. Justice Nelson is less liberal than the rule of State v. Parker, 278 Minn. 53, 153 N. W. (2d) 264. Uniformity of procedural rules is as important as the rule itself; so rather than undertake a needless distinction, I would prefer to overrule Parker. The prejudice to appellant from the application of a stricter rule is minimized by the fact that he had not relied upon Parker, for he was unaware of it. I accordingly concur in the result.